Fourth Court of Appeals
                               San Antonio, Texas
                                     October 5, 2018

                                  No. 04-18-00454-CV

                                  Charlene MENDEZ,
                                       Appellant

                                            v.

                                  Jeremy DELGADO,
                                       Appellee

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-10408
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER
       Appellant’s motion for extension of time to file her brief is GRANTED. We ORDER
appellant to file her brief on or before December 4, 2018. NO FURTHER EXTENSIONS WILL
BE GRANTED.


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court